ACCEPTED
                                                                                 Filed: 10/19/2015 01-15-00891-CV
                                                                                                    12:27:24 AM
                                                                               JOHN FIRST    COURT
                                                                                      D. KINARD       OF APPEALS
                                                                                                  - District Clerk
                                                                                       GalvestonHOUSTON,      TEXAS
                                                                                                  County, Texas
                                                                                            11/11/2015
                                                                                         Envelope        7:11:29 AM
                                                                                                    No. 7424023
                                                                                            CHRISTOPHER       PRINE
                                                                                              By: Linda Packard
                                                                                        10/19/2015 10:10:13CLERK
                                                                                                               AM

                                    CAUSE NO. 15FD2165

ROXANNE KENNEDY                               §         IN THE FAMILY COURT
                                                                       FILED INOF
                                              §                  1st COURT OF APPEALS
                      Applicant,              §                      HOUSTON, TEXAS
V.                                            §         GALVESTON11/12/2015
                                                                  COUNTY,   8:00:29
                                                                               TEXASAM
                                              §                  CHRISTOPHER A. PRINE
                                                                          Clerk
CHRISTOPHER KYLE KENNEDY                      §
                                              §
                      Respondent.             §         COUNTY COURT AT LAW NO. 1

                                    NOTICE OF APPEAL

     Respondent Christopher Kyle Kennedy files this Notice of Appeal pursuant to Tex. R.
App. P. 25.1(c) and 26.1(a).
     1.   The County Court at Law No. 1. (Family Court) of Galveston County, Texas,

entered a Final Protective Order and Judgment in favor of Applicant Roxanne Kennedy
and against Respondent Christopher Kyle Kennedy. The Order and Judgment was signed
September 16, 2015, and approved by the presiding judge on September 17, 2015.

     2. No timely post-judgment motion was filed. However, a request for findings of fact
and conclusions of law was timely filed on September 25, 2015.
     3. From the Final Protective Order and Judgment signed September 16, 2015, and
approved by the presiding judge on September 17, 2015, and from all other related
adverse rulings entered against him in Cause No. 15FD2165, Respondent Christopher
Kyle Kennedy desires to appeal to the First or Fourteenth Court of Appeals, sitting in
Houston, based on the designation by the Galveston County District Clerk or County
Clerk.
     4. This appeal is from a final judgment and therefore this is NOT an accelerated
appeal.
     5. An unofficial copy of the Final Protective Order and Judgment signed September
16, 2015, and approved by the presiding judge on September 17, 2015, is attached.
                                         Respectfully Submitted,

                                         MILLS SHIRLEY L.L.P.

                                         By:    /s/ George W. Vie III
                                                George W. Vie III
                                         State Bar No. 20579310
                                         gvie@millsshirley.com
                                         2228 Mechanic Street, Suite 400
                                         Galveston, Texas 77550
                                         (713) 571-4232
                                         Fax (713) 893-6095

                                         Attorneys for Respondent
                                         Christopher Kyle Kennedy

                             Certificate of Service

  A true and correct copy of this filing has been e-served on counsel of record for
Applicant on October 19, 2015.


                                                /s/ George W. Vie III
                                                George W. Vie III




                                        -2-
Appendix Tab 1
    ;:j              ..
J
          'i.

    15-FD-2165
•: DCPROGF
                                                                                                  p·--~~-
                                                                                                                .·!>. .          iP -                       \~   1.
  j Protective. Order. Granted. - Fl.nal ::- Q.~~



iiiilllllllllllllllllllllllIl ~:
                                                                                                  ~~
                                                                                                  £".
                                                                                                        • ,;,.
                                                                                                       .\;~d.:,".t~
                                                                                                        .,... ;,;-.·
                                                                                                         ,..,,, .. I/
                                                                                                                        ,.
                                                                                                                     •·:,
                                                                                                                     ,,v--
                                                                                                                       ....... .
                                                                                                                                     ~·
                                                                                                                                     .
                                                                                                                                         -    >
                                                                                                                                                  ,•




                                                            CAUSE N0.15FD2165                    ~r.:. '.\11v;1:<
                                                                                              t·l                                        ~
                                                                                                                                         _J
                                                                                                        ?.                               .
                                                                                                         Ln     ..           .




                J.

                       Applicant, RO                                 peared in person and through attorney of record,
                Kindel Nicole Jenkins of            e                sis Center of Galveston County, and announced
                ready.




                2.         Jurisdiction
                                                        a
                        The Court, after examining the record and hearin                          gume~! counsel,
                finds that all necessary prerequisites of the law have                           that ~ourt has
                jurisdiction over the parties and subject matter of this case.

                3.         Findings

                           The Court finds that:

                               • Applicant and Respondent have a dating relationshi
                           71.0021 of the Texas Family Code.

                                 •      Applicant and Respondent are members of the same house

                           Respondent are intimate partners as defined by Title
                           Section 92l(a)(32).

                               • Applicant and Respondent are members of the same family as defined in section
                           71.003 of the Texas Family Code. Applicant and Respondent are currently married~ As
                                                                                    '
                                                                                                       Final Protective Order
                                                                                                                  Page 1 of8
                ·cant and Respondent are intimate partners as defined by Title 18 of the United
                 , Section 921 (a)(32).

             Applicarit is the biological mother of KYLE THOMAS KENNEDY and
         BEKAH VERANN KENNEDY and Respondent is the biological father of KYLE
      THOMAS KE          D and REBEKAH VERANN KENNEDY. After the filing of this
      Applic~tion,  div ce and suit affecting the parent child relationship was filed in the
      306th Ju · ial istrict Court of Galveston County, Texas. As such, Applicant and
                           ate partners as defined by Title 18 of the United States Code,




4.    Orders



       1.    Prohibited from commi
Texas Family Code.

       2.      Prohibited from communicating
'Applicant's family or household including K
 VERANN KENNEDY, in a threatening or harassin

     3.    Prohibited from communicating a threat t
member of Applicant's family or household includin
REBEKAH VERANN KENNEDY.




       S.     Prohibited from engaging in conduct directed specific
any member of Applicant's family or household including KYLE THO
REBEKAH VERANN KENNEDY, that is reasonably likely to harass,
torment, or embarrass Applicant or any member of Applicant's family or ho
following Applicant or any member of Applicant's family or household.


                                                                                                     I~
                                                                            Final Protective Order
                                                                                      Page 2 of8
,,




                                                                                                           J~

             9.      Prohibi ·ng R
     the child care facilities, or s
     KENNEDY normally atten .
     from going to, near, or wi ·
     High School located at 13
     Episcopal School located at
     specifically require Respondent to m ·
     therefrom.

              ·.  P~ohibitires ondent yo
             DYfad       E   VE~~
             DY, Ap cant.
         fl. . ~ll.ibi~ Respongent froi;;.._r..e
     KENNEDY -:fud Rg.BEKAH -~ ~D

              12.    Prohibited from possessing a firearm or
     officer, as defined by section 1.07 of the Texas Penal Code, ctive y enga
     sworn, full-time paid employee of a state agency or political su

             13.    Prohibited from removing a pet, animal comp       , or     ce
     .defined by Section 121.002 of the Human Resources Code from the p s s rnsf·Ap
      any member of Applicant's family or household.

           IT IS ORDERED that the license to carry a concealed hand                   w     ISsued o
     Respondent, CHRISTOPHER KYLE KENNEDY, under subchapter H,                            411,
     Texas Government Code is suspended.

             IT IS ORDERED that Respondent, CHRISTOPHER KYLE KENNED                        omplete a
     battering intervention and prevention program accredited under article 42.141 of the Texas Code
     of Criminal Procedure and that meets the guidelines adopted by the community justice assistance

                                                                                  Final Protective Order
                                                                                             Page3 of8
 division of the  as Department of Criminal Justice at 209 W. 14th Street, Suite #400, Austin,
 Texas 7870 , (51 305-9300.

                FURTHER ORDERED that Respondent file with the Court, before the sixtieth day
 a r       date this order is rendered, an affid,avit stating either that Respondent has started the
    o am or that the pr           is not available within a reasonable distance of Respondent's
 r si ence. IT IS ~U            ORDERED that, if Respondent files an affidavit that Respondent
          ed the pr       , espondent shall file with the Court before the date this protective order
                 tate ent th    espondent completed the program not later than the earlier of the
                                tive order expires or the thirtieth day before the first anniversary of
 the date this protec · e o · · 1 ued and (2) a letter, notice, or certificate from the program that
 verifies Respo ent' completi n of the program. If Respondent fails to provide the affidavit ·
 and, if requi d       e stateme      d verification of completion of the program, as ordered,
 Respondent may be punish fo contempt of court, as provided by section 21. 002 of the Texas
 Government Code, by                          $500, by confinement in jail for a term not to exceed
 six months, or by bo .

 5.     Attorney's Fees

                                                                         KYLE KENNEDY, should be
                                                                      attorney's fees for the services of
                                                              ·na.......... i.....-D that the Resource & Crisis


                                                                    ~~:>--=-=~=----
                                                                                                        dollars



         The amount collected under this Jud
  Crisis Center of Galveston County, Inc., P.O. Bo
  ORDERED that said attorney fees shall be p ·a
· KENNEDY, on or before on the \ lQ day of-'-=-.:.....:.~r--7"-r~-=---'r---1:------ by cashier's
·check or money order made payable to: THE RE                             SIS C~TER OF
 GALVESTON COUNTY, INC., P.O. BOX 1545, G                                          S 7755V .

 6.     Fees, Charges, and Expenses

        IT IS ORDERED that Respondent, CHRISTOPHER K
 standard fee for cost of service of this order, the costs of court,        all
 expenses incurred in connection with this order.                                 ~

         IT IS THEREFORE ORDERED that Respondent, CHRJSTOP               YLE
 shall pay all costs incurred in the amount otib(~ h1Jlld.,t,od ..f7V~ o s                  :-5   .!o£....!--,4--'
 IT IS ORDERED· that said costs shall be paid by Respondent, CHRJ                                 R
 KENNEDY, on or before on the \lQ day of N ~thJu,, 8{) 1)
 check or money order made payable to: GALVESTON COUNTY DISTRICT
 59th STREET, SUITE 4001, GALVESTON, TEXAS 77551.
       ·NOTICE TO RESPONDENT: A PARTY WHO IS ORDERED TO PAY FEES
 AND COSTS AND WHO DOES NOT PAY BEFORE THE DATE SPECIFIED BY THE
 ORDER MAY BE PUNISHED FOR CONTE.MPT OF COURT AS PROVIDED BY
                                                                                      Final Protective Order         '
                                                                                                 Page 4 of8
j·;   I.,   '




                SECTION 21.    GOVERNMENT CODE. (A FINE OF NOT MORE THAN $500 OR
                CONFINE     N IN THE COUNTY JAIL FOR NOT MORE THAN SIX MONTHS, OR
                BOTH C l\ FINE AND CONFINEMENT IN JAIL).



                                      D at all relief requested in the Application for Protective Order but not
                                       ed.

                8.




                9.     Effective Period

                        This order shall contin e 1
                Respondent, CHRISTOPHER
                expiration date, the Order shall continue ·
                date Respondent, CHRIS_TOPHER
                imprisorunent, pursuant section 85.025( of the T   as

                10.




                                                         Warnings:




                IN WHICH_ THIS ORDE~ IS VAUD, EVERY PROVISION OF THIS ORDER IS IN FULL
                UNLESS A COURT CHANGES THE ORDER.

                       IT IS UNLAWFUL FOR ANY PERSON, OTHER THAN A PEACE OFFICER, AS DEFIN               SECTION
                l.07, PENAL CODE, ACTIVELY ENGAGED IN EMPLOYMENT AS       A SWORN, FULL-TIME PAID EMJ>LOYEE
                OF A STATE AGENCY OR POLITICAL SUBDIVISION, WHO IS SUBJECT TO A PROTECTIVE ORDER TO
                POSSESS A FIREARM OR AMMUNI.TION.

                                                                                             Final Protective Order
                                                                                                        Page 5 of8
4'"'   -;-   '.,




                                      N OF THIS ORDER BY COMMISSION OF AN ACT PROHIBITED BY THE ORDER MAY
                   BE PUNISHA E B A FINE OF AS MUCH AS $4,000 OR BY CONFINEMENT IN JAIL. FOR AS LONG AS
                             , 0 BOTH. AN ACT THAT RESULTS IN FAMILY VIOLENCE MAY BE PROSECUTED AS A
                   SEP          SDEMEANOR OR FELONY OFFENSE. IF THE ACT IS PROSECUTED AS A SEPARATE FELONY
                       EN , IT IS PUNISHABLE Y CONFINEMENT IN PRJSON FOR AT LEAST TWO YEARS.




                                             N, OR RECEIPT OF A FIREARM OR AMMUNITION WHILE THIS ORDER
                                             A ELONY UNDER FEDERAL LAW PUNISHABLE BY IMPRISONMENT




                   APPROVED AS TO FORM ONLY:

                   RESOURCE & CRISIS CENTER OF
                   GALVESTON COUNTY
                   P.O. Box 1545
                   Galveston, Texas 77553
                   Tel: (409) 763-1441ext.1512
                   Fax: (409) 762-0189
                   ikuecker@rccgc.org



                   ~
                   State Bar No. 24083250                     Attorney for Respondent
                   Attorney for Applicant                     State Bar No.~        S\ 1q



                                                                                         Final Protective Order
                                                                                                    Page 6 of8
•,




     Final Protective Order
                Page 7 of8